As filed with the Securities and Exchange Commission on December 22, 2011 Registration No. 333-176770 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A (Amendment No. 3) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WESTMOUNTAIN INDEX ADVISOR, INC. (Exact name of registrant as specified in charter) Colorado 000- 53028 26-1315498 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) (Primary Standard Industrial Classification Number) 2186 S. Holly St., Suite 104, Denver, CO 80222 (Address of principal executive offices including zip code) (303) 800-0678 (Registrant's telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Gregory Schifrin, Chief Executive Officer WestMountain Index Advisor, Inc. 120 LakeStreet, Suite 401 Sandpoint, ID 83864 (208)-265-5858, (208)-265-0328 (fax) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: James F. Biagi, Jr. Monahan & Biagi, PLLC 701 5th Avenue, Suite 2800 Seattle, WA 98104-7023 (206) 587-5700, (206) 587-5710 (fax) As soon as practicable and from time to time after this registration statement becomes effective. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If this Form is post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting Company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company þ (Do not check if a smaller reporting Company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value $ $ $ The common stock being registered for resale consists of (i) 873,000 shares of common stockissued and 52,000 shares of common stock to be issued upon the exercise of a Warrant granted to WestMountain Asset Management, Inc. dated February 18, 2011; (ii) 400,000 shares of common stock issued to BOCO Investments LLC related to a February 28, 2011 re-issuance of WMTN common stock, 2011; (iii) 300,000 shares of common stock issued to Capital Peak Partners LLC under the exercise of a Warrant dated February 18, 2011; (iv) 1,000,000 shares of common stock issued to BOCO Investments LLC related to the conversion of Terra Mining Corp Demand Promissory Notes on February 18, 2011; (v) 100,000 shares of common stock issued to BOCO Investments LLC related to the a Subscription Agreement dated February 18, 2011;(vi)300,000 shares of common stock to be issued upon the exercise of a Warrant granted to Sterling Group dated April 1, 2011; (vii) 300,000 shares of common stock to be issued upon the exercise of a Warrant granted to Logic International Consulting Group LLC dated April 7, 2011; and (viii) 3,361,095 shares of common stock to be issued upon the exercise of Warrants dated April 18, 2011. Pursuant to Rule416 of the Securities Act, this registration statement shall be deemed to cover additional securities (i) to be offered or issued in connection with any provision of any securities purported to be registered hereby to be offered pursuant to terms that provide for a change in the amount of securities being offered or issued to prevent dilution resulting from stock splits, stock dividends, or similar transactions and (ii) of the same class as the securities covered by this registration statement issued or issuable prior to completion of the distribution of the securities covered by this registration statement as a result of a split of, or a stock dividend paid with respect to, the registered securities. The registration fee is calculated pursuant to Rule 457(c) of the Securities Act based on the last reported sale price of the registrant’s common stock, $0.001 par value, on December 22, 2011, as reported on the OTCBB. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT HAS FILED A FURTHER AMENDMENT THAT SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, AS AMENDED, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING OFFERS TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY, SUBJECT TO COMPLETION, DATED DECEMBER 22, 2011. PROSPECTUS WestMountain Index Advisor, Inc. 6,686,095 Shares of Common Stock This prospectus covers the resale of up to (i) 873,000 shares of common stockissued and 52,000 shares of common stock to be issued upon the exercise of a Warrant granted to WestMountain Asset Management, Inc. dated February 18, 2011; (ii) 400,000 shares of common stock issued to BOCO Investments LLC related to a February 28, 2011 re-issuance of WMTN common stock, 2011; (iii) 300,000 shares of common stock issued to Capital Peak Partners LLC under the exercise of a Warrant dated February 18, 2011; (iv) 1,000,000 shares of common stock issued to BOCO Investments LLC related to the conversion of Terra Mining Corp Demand Promissory Notes on February 18, 2011; (v) 100,000 shares of common stock issued to BOCO Investments LLC related to the a Subscription Agreement dated February 18, 2011;(vi)300,000 shares of common stock to be issued upon the exercise of a Warrant granted to Sterling Group dated April 1, 2011; (viii) 300,000 shares of common stock to be issued upon the exercise of a Warrant granted to Logic International Consulting Group LLC dated April 7, 2011; and (vii) 3,361,095 shares of common stock to be issued upon the exercise of Warrants dated April 18, 2011. These securities will be offered for sale from time to time by the selling security holders identified in this prospectus in accordance with the terms described in the section entitled "Plan of Distribution." We will not receive any of the proceeds from the sale of the common stock by the selling security holders. Our common stock trades on the OTCBB under the symbol (“WMTN”). On December 22, 2011, the last reported sale price for our common stock as reported on OTCBB was $3.99 per share. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CONSIDER CAREFULLY THE “RISK FACTORS” DESCRIBED IN THIS PROSPECTUS BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is,2011. No offers to sell are made, nor are offers sought, to buy these securities in any jurisdiction where the offer or sale is not permitted. The reader should assume that the information contained in this prospectus is accurate as of the date in the front of this prospectus only. Our business, financial condition, results of operations, and prospectus may have changed since that date. TABLE OF CONTENTS PAGE Prospectus Summary 1 Risk Factors 4 Forward-Looking Statements 10 Use of Proceeds 10 Selling Security Holders 10 Plan of Distribution 12 Legal Matters 13 Experts 13 Business 13 Description of Property 21 Selected Financial Data 21 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Legal Proceedings 3 Management 24 Executive Compensation 29 Security Ownership of Certain Beneficial Owners and Management 30 Certain Relationships and Related Party Transactions Description of Securities 32 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 34 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 35 Additional Information 35 Financial Statements F-1 You may rely only on the information provided or incorporated by reference in this prospectus. Neither we nor the selling security holders have authorized anyone to provide information different from that contained in this prospectus. Neither the delivery of this prospectus nor the sale of the securities means that the information contained in this prospectus is correct after the date hereof. This prospectus is not an offer to sell or solicitation to buy the securities in any circumstances under which the offer or solicitation is unlawful. PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus. It may not contain all of the information that is important to you. You should read the entire prospectus carefully, especially the discussion regarding the risks of investing in WestMountain Index Advisor, Inc. common stock under the heading “Risk Factors,” before investing in WestMountain Index Advisor, Inc. common stock. In this prospectus, “WestMountain,” “WMTN,” “Company,” “we,” “us,” and “our” refer to WestMountain Index Advisor, Inc. The Offering This prospectus covers the resale of up to (i) 873,000 shares of common stockissued and 52,000 shares of common stock to be issued upon the exercise of a Warrant granted to WestMountain Asset Management, Inc. dated February 18, 2011; (ii) 400,000 shares of common stock issued to BOCO Investments LLC related to a February 28, 2011 re-issuance of WMTN common stock, 2011; (iii) 300,000 shares of common stock issued to Capital Peak Partners LLC under the exercise of a Warrant dated February 18, 2011; (iv) 1,000,000 shares of common stock issued to BOCO Investments LLC related to the conversion of Terra Mining Corp Demand Promissory Notes on February 18, 2011; (v) 100,000 shares of common stock issued to BOCO Investments LLC related to the a Subscription Agreement dated February 18, 2011;(vi)300,000 shares of common stock to be issued upon the exercise of a Warrant granted to Sterling Group dated April 1, 2011; (viii) 300,000 shares of common stock to be issued upon the exercise of a Warrant granted to Logic International Consulting Group LLC dated April 7, 2011and (vii) 3,361,095 shares of common stock to be issued upon the exercise of Warrants dated April 18, 2011. Information regarding our common stock is included in the section of this prospectus entitled “Description of Securities.” The Company and our Business We originally planned to act as a developer of indexes that allow investors to access specific market niches or sub-markets. It had planned to earn income by helping investors identify and access specific market niches or sub-markets using its index products. In previous filings, we disclosed that if it were not successful in its operations, it would be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financingsources As it became apparent that its original plans were not developing as hoped, we began looking at these options.During this effort, we identified an opportunity to take advantage of option 4. On September 17, 2010, we executed a non-binding term sheet with Terra Mining Corporation (“TMC”), a private British Columbia, Canada corporation, whereby WMTN would acquire TMC in a reverse merger transaction. We acquired TMC on February 28, 2011 (the “Share Exchange”) and the Share Exchange has been accounted for as a reverse acquisition using the purchase method of accounting, whereby TMC is deemed to be the accounting acquirer (legal acquiree) and WMTN to be the accounting acquiree (legal acquirer). The Company’s financial statements before the date of Share Exchange are those of TMC with the results of WMTN being consolidated from the date of Share Exchange. The equity section and earnings per share have been retroactively restated to reflect the reverse acquisition and no goodwill has been recorded. 1 We adopted TMC’s fiscal year which is October 31. WMTN is an exploration and development company that explores, acquires, and develops advanced stage properties.We have a high-grade gold system in the resource definition phase with 168,000 oz of inferred gold which in total offers potential of greater than 1,000,000 ounces that is owned by our wholly owned subsidiary, Terra Mining Corp. (“TMC”). The property consists of 240 Alaska state mining claims covering approximately 130 square kilometers. All Government permits and reclamation plans for continued exploration through 2014 were renewed in 2010.We refer to this project as the “TMC project”. We have budgeted expenditures for the next twelve months of approximately $3,500,000, depending on additional financing, for general and administrative expenses and exploration and development to implement the business plan as described below.For further details see “Cash Requirements” below. WMTN believes we will have to raise substantial additional capital in order to fully implement the business plan.If economic reserves of gold and/or other minerals are proven, additional capital will be needed to actually develop and mine those reserves. As described in Item 1.01 above and discussed under “Cash Requirements” below, we must expend $9,050,000 over the next four years as our “earn in” on the TMC project to own rights to 80% of the project.Even if economic reserves are found, if we are unable to raise this capital, we will not be able to complete our earn in on this project. Our principal source of liquidity for the next several years will need to be the continued raising of capital through the issuance of equity or debt.WMTN plans to raise funds for each step of the project and as each step is successfully completed, raise the capital for the next phase.WMTN believes this will reduce the cost of capital as compared to trying to raise all the anticipated capital at once up front.However, since WMTN’s ability to raise additional capital will be affected by many factors, most of which are not within our control (see “Risk Factors”), no assurance can be given that WMTN will in fact be able to raise the additional capital as it is needed. Our primary activity will be to proceed with the TMC project and other mining opportunities that may present themselves from time to time. We cannot guarantee that the TMC project will be successful or that any project that we embark upon will be successful. Our goal is to build our Company into a successful mineral exploration and development Company. Summary Financial Results During the fiscal year ended October 31, 2011 and the period from inception of March 25, 2010to October 31, 2010, we had no revenues. Net loss for the year ended October 31, 2011 was $4,035,000 as compared to a net loss of $495,000 for the period from inception of March 25, 2010 to October 31, 2010. The net loss included $900,000 of non-cash expenses related to the reverse merger transaction. This prospectus includes the registration of 4,013,095 shares to be issued by the Company upon the exercise of outstanding warrants as described in this prospectus. 2 Reverse Stock Split Effective with the commencement of trading on October 12, 2010, the Company reverse split its Common Shares. New Common Shares were issued to shareholders in exchange for their Old Common Shares in the ratio of one New Common Share for each four Old Common Shares held, thus effecting a one-for-four reverse stock split. Fractional shares, if any, were rounded up to the next whole number. There was no change in the par value of the Common Shares. All stock amounts have been retroactively restated to reflect the reverse split. Liquidity and Going Concern With the acquisition of TMC, we expect that compared to the historic expenses incurred by TMC and, subject to raising additional capital, expenditures will ramp up for exploration and development.We have budgeted expenditures for the next twelve months of approximately $3,500,000, depending on additional financing, for general and administrative expenses and exploration and development. We may choose to scale back operations to operate at break-even with a smaller level of business activity, while adjusting overhead depending on the availability of additional financing. In addition, we expect that we will need to raise additional funds if the Company decides to pursue more rapid expansion, the development of new or enhanced services or products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if it must respond to unanticipated events that require it to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. Our accountants have expressed doubt about our ability to continue as a going concern as a result of our history of net loss. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully execute the plans to pursue the TMC project as described in this Prospectus. The outcome of these matters cannot be predicted at this time. These consolidated financial statements do not include any adjustments to the amounts and classifications of assets and liabilities that might be necessary should the Company be unable to continue its business. Risks Factors We are subject to a number of risks, which the reader should be aware of before deciding to purchase the securities in this offering. These risks are discussed in the summary below and in the section titled “Risk Factors” beginning on page 3 of this prospectus. Corporate Information We were incorporated in the state of Colorado on October 18, 2007.Our principal executive office is located at 2186 S. Holly St., Suite 104, Denver, CO 80222, and our telephone number is (303) 800-0678.The Company’s principal website address is located at www.terraminingcorp.com. The information on our website is not incorporated as a part of this prospectus. The Company’s Common Stock Our common stock currently trades on the Over the Counter Bulletin Board (“OTCBB”) under the symbol “WMTN.” Dilution This offering includes the offering of 4,013,095 shares by the Company to holders of certain warrants as listed above at an average exercise price of $0.739 per share. We expect the following dilution related to the sale of these shares to the warrant holders, assuming all warrants are exercised: 1. Initial offering price (average warrant exercise price) $ 2. Net tangible book value per share before the offering $ 3. Increase in net tangible book value per share attributable to new investors $ 4. Pro forma net tangible book value per share after the offering $ 5. Dilution per share to new investors $ 3 For the 2,970,873 shares ofCompany common stock that are being offered by existing shareholders under this offering, the Company will receive no proceeds.Assuming that all of the warrants are exercised as is anticipated by the Company, and assuming such shares are sold at $.739 per share, purchasers of shares from selling shareholders will be paying a premium of $0.57 per share over the Company’s book value. Assuming that all of the warrants are exercised as is anticipated by the Company, purchasers of shares from selling shareholders will be paying a premium over the Company’s book value equal to their purchase price minus $0.17 per share. If all of the warrants are not exercised, the premium will increase accordingly up to a maximum premium of their purchase price minus $0.04 per share. RISK FACTORS An investment in our Common Stock involves a high degree of risk. You should carefully consider the following risk factors and other information in this prospectus before deciding to invest in shares of the Company’s Common Stock. The most significant risks and uncertainties known and identified by our management are described below; however, they are not the only risks that we face. If any of the following risks actually occurs, our business, financial condition, liquidity, results of operations and prospects for growth could be materially adversely affected, the trading price of our Common Stock could decline, and you may lose all or part of your investment. You should acquire shares of our Common Stock only if you can afford to lose your entire investment. We make various statements in this section that constitute “forward-looking statements”. See “Forward-Looking Statements” beginning on page 3 of this prospectus. The volatility of the price of gold could adversely affect our future operations and our ability to develop our properties. The potential for profitability of our operations, the value of our properties and our ability to raise funding to conduct continued exploration and development, if warranted, are directly related to the market price of gold and other precious metals.The price of gold may also have a significant influence on the market price of our common stock and the value of our properties.Our decision to put a mine into production and to commit the funds necessary for that purpose must be made long before the first revenue from production would be received.A decrease in the price of gold may prevent our property from being economically mined or result in the write-off of assets whose value is impaired as a result of lower gold prices. As of December 21, 2011, the price of gold was $1,615 per ounce, based on the daily London PM fix on that date.The volatility of mineral prices represents a substantial risk which no amount of planning or technical expertise can fully eliminate.In the event gold prices decline or remain low for prolonged periods of time, we might be unable to develop our properties, which may adversely affect our results of operations, financial performance and cash flows. Estimates of mineralized material are based on interpretation and assumptions and may yield less mineral production under actual conditions than is currently estimated. Unless otherwise indicated, estimates of mineralized material presented in our press releases and regulatory filings are based upon estimates made by us and our consultants.When making determinations about whether to advance any of our projects to development, we must rely upon such estimated calculations as to the mineralized material on our properties.Until mineralized material is actually mined and processed, it must be considered an estimate only.These estimates are imprecise and depend on geological interpretation and statistical inferences drawn from drilling and sampling analysis, which may prove to be unreliable.We cannot assure you that these mineralized material estimates will be accurate or that this mineralized material can be mined or processed profitably.Any material changes in estimates of mineralized material will affect the economic viability of placing a property into production and such property’s return on capital.There can be no assurance that minerals recovered in small scale metallurgical tests will be recovered at production scale. The mineralized material estimates have been determined and valued based on assumed future prices, cut-off grades and operating costs that may prove inaccurate.Extended declines in market prices for gold and silver may render portions of our mineralized material uneconomic and adversely affect the commercial viability of one or more of our properties and could have a material adverse effect on our results of operations or financial condition. We need to continue as a going concern if our business is to succeed. The audited financial statements for TMC for the period of inception from March 25, 2010 to October 31, 2011 indicates that there are a number of factors that raise substantial doubt about its ability to continue as a going concern. Such factors identified in the report result from our limited history of operations, limited assets, and operating losses since inception. If we are not able to continue as a going concern, it is likely investors will lose their investments. 4 Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. The expenditures to be made by us in the exploration of the mineral claim may not result in the discovery of mineral deposits. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. If the results of our exploration do not reveal viable commercial mineralization, we may decide to abandon our claim and acquire new claims for new exploration. The acquisition of additional claims will be dependent upon us possessing capital resources at the time in order to purchase such claims. If no funding is available, we may be forced to abandon our operations. If we do not obtain additional financing, our business will fail. During the fiscal year ended October 31, 2011 and the period from inception of March 25, 2010to October 31, 2010, we had no revenues. Net loss for the year ended October 31, 2011 was $4,035,260 as compared to a net loss of $495,018 for the period from inception of to October 31, 2010. The net loss included $900,000 of non-cash expenses related to the transaction that acquired the TMC and the TMC project. Our current operating funds are less than necessary to complete all intended exploration of the property, and therefore we will need to obtain additional financing in order to complete our business plan. As of December 22, 2011 we had cash in the amount of $200,000. Our business plan calls for significant expenses in connection with the exploration of the property. We do not currently have sufficient funds to conduct continued exploration on the property and require additional financing in order to determine whether the property contains economic mineralization. We will also require additional financing if the costs of the exploration of the property are greater than anticipated. We will require additional financing to sustain our business operations if we are not successful in earning revenues once exploration is complete. We do not currently have any arrangements for financing and we can provide no assurance to investors that we will be able to find such financing if required. Obtaining additional financing would be subject to a number of factors, including the market prices for copper, silver and gold, investor acceptance of our property and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. The only other anticipated alternative for the financing of further exploration would be our sale of a partial interest in the property to a third party in exchange for cash or exploration expenditures, which is not presently contemplated. Because we have commenced limited business operations, we face a high risk of business failure. We started exploring our properties in the summer of 2011. Accordingly, we have no way to evaluate the likelihood that our business will be successful. Although we were incorporated in the state of Colorado on October 18, 2007, the Company just acquired our mineral properties with our acquisition of TMC on February 28, 2011. We have not earned any revenues as of the date of this prospectus.TMC itself has only been in existence since March 25, 2010. Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development of the mineral claims and the production of minerals from the claims, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. 5 We are dependent on key personnel. Our success depends to a significant degree upon the continued contributions of key management and other personnel, some of whom could be difficult to replace. We do not maintain key man life insurance covering certain of our officers. Our success will depend on the performance of our officers, our ability to retain and motivate our officers, our ability to integrate new officers into our operations and the ability of all personnel to work together effectively as a team. Our failure to retain and recruit officers and other key personnel could have a material adverse effect on our business, financial condition and results of operations. We lack an operating history and we expect to have losses in the future. Except for our initial exploration efforts as described above, we have not started our proposed business operations or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our ability to achieve and maintain profitability and positive cash flow is dependent upon the following: ● Our ability to locate a profitable mineral property; ● Our ability to generate revenues; and ● Our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in foreseeable future periods. This will happen because there are expenses associated with the research and exploration of our mineral properties. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. Although we conducted a due diligence investigation prior to entering into the acquisition of TMC, risk remains regarding any undisclosed or unknown liabilities associated with this project. The payment of such liabilities may have a material adverse effect on our financial position. Because we are small and do not have sufficient capital, we may have to cease operation even if we have found mineralized material. Because we are small and do not have sufficient capital, we must limit our exploration. Because we may have to limit our exploration, we may be unable to mine mineralized material, even if our mineral claims contain mineralized material. If we cannot mine mineralized material, we may have to cease operations. If we become subject to onerous government regulation or other legal uncertainties, our business will be negatively affected. Governmental regulations impose material restrictions on mineral property exploration and development. Under Alaska mining law, to engage in exploration will require permits, the posting of bonds, and the performance of remediation work for any physical disturbance to the land. If we proceed to commence drilling operations on the mineral claims, we will incur additional regulatory compliance costs. 6 In addition, the legal and regulatory environment that pertains to mineral exploration is uncertain and may change. Uncertainty and new regulations could increase our costs of doing business and prevent us from exploring for ore deposits. The growth of demand for ore may also be significantly slowed. This could delay growth in potential demand for and limit our ability to generate revenues. In addition to new laws and regulations being adopted, existing laws may be applied to limit or restrict mining that have not as yet been applied. These new laws may increase our cost of doing business with the result that our financial condition and operating results may be harmed. We may not have access to all of the supplies and materials we need to begin exploration that could cause us to delay or suspend operations. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as explosives, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after this offering is complete. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. Because of the speculative nature of exploration of mineral properties, there is no assurance that our exploration activities will result in the discovery of new commercially exploitable quantities of minerals. We plan to continue to source exploration mineral claims. The search for valuable minerals as a business is extremely risky. We can provide investors with no assurance that additional exploration on our properties will establish that additional commercially exploitable reserves of gold exist on our properties.Problems such as unusual or unexpected geological formations or other variable conditions are involved in exploration and often result in exploration efforts being unsuccessful. The additional potential problems include, but are not limited to, unanticipated problems relating to exploration and attendant additional costs and expenses that may exceed current estimates. These risks may result in us being unable to establish the presence of additional commercial quantities of ore on our mineral claims with the result that our ability to fund future exploration activities may be impeded. Weather and location challenges may restrict and delay our work on our property. We plan to conduct our exploration on a seasonal basis, it is possible that snow or rain could restrict and delay work on the properties to a significant degree. Our property is located in a relatively remote location, which creates additional transportation and energy costs and challenges. As we face intense competition in the mining industry, we will have to compete with our competitors for financing and for qualified managerial and technical employees. The mining industry is intensely competitive in all of its phases. Competition includes large established mining companies with substantial capabilities and with greater financial and technical resources than we have. As a result of this competition, we may be unable to acquire additional attractive mining claims or financing on terms we consider acceptable. We also compete with other mining companies in the recruitment and retention of qualified managerial and technical employees. If we are unable to successfully compete for financing or for qualified employees, our exploration and development programs may be slowed down or suspended. Trading of our stock may be restricted by Blue Sky eligibility and the SEC's penny stock regulations which may limit a stockholder's ability to buy and sell our stock. We currently are not Blue Sky eligible in certain states so trading of the Company’s stock in such states may be restricted. In addition, the SEC has adopted regulations which generally define "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Under the penny stock rules, additional sales practice requirements are imposed on broker-dealers who sell to persons other than established customers and "accredited investors."The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to broker-dealers ability to trade in the Company’s securities.The Blue Sky eligibility and the penny stock rules may discourage investor interest in and limit the marketability of, the Company’s common stock. 7 The sale of a significant number of our shares of common stock could depress the price of our common stock. Sales or issuances of a large number of shares of common stock in the public market or the perception that sales may occur could cause the market price of our common stock to decline. As of December 22, 2011, there were 25.4 million shares of common stock and warrants issued and outstanding on a fully diluted basis. Therefore the amount of shares being registered for resale constitutes a significant percentage of the issued and outstanding shares and the sale of all or a portion of these shares could have a negative effect on the market price of our common stock. Significant shares of common stock are held by our principal shareholders, other Company insiders and other large shareholders. As “affiliates” (as defined under Rule 144 of the Securities Act (“Rule 144”)) of the Company, our principal shareholders, other Company insiders and other large shareholders may only sell their shares of common stock in the public market pursuant to an effective registration statement or in compliance with Rule 144. We may engage in acquisitions, mergers, strategic alliances, joint ventures and divestitures that could result in financial results that are different than expected. In the normal course of business, we may engage in discussions relating to possible acquisitions, equity investments, mergers, strategic alliances, joint ventures and divestitures. All such transactions are accompanied by a number of risks, including: ● Use of significant amounts of cash, ● Potentially dilutive issuances of equity securities on potentially unfavorable terms, ● Incurrence of debt on potentially unfavorable terms as well as impairment expenses related to goodwill and amortization expenses related to other intangible assets, and ● The possibility that we may pay too much cash or issue too many of our shares as the purchase price for an acquisition relative to the economic benefits that we ultimately derive from such acquisition. ● The process of integrating any acquisition may create unforeseen operating difficulties and expenditures. The areas where we may face difficulties in the foreseeable include: ● Diversion of management time, during the period of negotiation through closing and after closing, from its focus on operating the businesses to issues of integration, ● The need to integrate each Company's accounting, management information, human resource and other administrative systems to permit effective management, and the lack of control if such integration is delayed or not implemented, ● The need to implement controls, procedures and policies appropriate for a public company that may not have been in placein private companies, prior to acquisition, ● The need to incorporate acquired technology, content or rights into our products and any expenses related to such integration, and ● The need to successfully develop any acquired in-process technology to realize any value capitalized as intangible assets. From time to time, we may engage in discussions with candidates regarding potential divestures. If a divestiture does occur, we cannot be certain that our business, operating results and financial condition will not be materially and adversely affected. A successful divestiture depends on various factors, including our ability to: ● Effectively transfer liabilities, contracts, facilities and employees to any purchaser, ● Identify and separate the intellectual property to be divested from the intellectual property that we wish to retain, ● Reduce fixed costs previously associated with the divested assets or business, and ● Collect the proceeds from any divestitures. 8 In addition, if customers of the divested business do not receive the same level of service from the new owners, this may adversely affect our other businesses to the extent that these customers also purchase other products offered by us. All of these efforts require varying levels of management resources, which may divert our attention from other business operations. If we do not realize the expected benefits or synergies of any divestiture transaction, our consolidated financial position, results ofoperations, cash flows and stock price could be negatively impacted. The market price of our common stock may be volatile. The market price of our common stock has been and is likely in the future to be volatile. Our common stock price may fluctuate in response to factors such as: ● Announcements by us regarding liquidity, significant acquisitions, equity investments and divestitures, strategic relationships, addition or loss of significant customers and contracts, capital expenditure commitments, loan, note payable and agreement defaults, loss of our subsidiaries and impairment of assets, ● Issuance of convertible or equity securities for general or merger and acquisition purposes, ● Issuance or repayment of debt, accounts payable or convertible debt for general or merger and acquisition purposes, ● Sale of a significant number of shares of our common stock by shareholders, ● General market and economic conditions, ● Quarterly variations in our operating results, ● Investor relation activities, ● Announcements of technological innovations, ● New product introductions by us or our competitors, ● Competitive activities, and ● Additions or departures of key personnel. These broad market and industry factors may have a material adverse effect on the market price of our common stock, regardless of our actual operating performance. These factors could have a material adverse effect on our business, financial condition and results of operations. Our management has substantial influence over our company. As of December 22, 2011, Greg Schifrin, our CEO, and Mr. James Baughman together, either directly or indirectly, own or control 6.7 million shares as of the filing date or approximately 33.0% of the Company’s issued and outstanding common stock as of the date of this prospectus and 26.3% of our common stock on a fully diluted basis. Mr. Schifrin and Mr. Baughman, in combination with other large shareholders, could cause a change of control of our board of directors, approve or disapprove any matter requiring stockholder approval, cause, delay or prevent a change in control or sale of the Company, which in turn could adversely affect the market price of our common stock. Conflict of interest. Some of our officers and directors are also directors and officers of other companies, and conflicts of interest may arise between their duties as our officers and directors and as directors and officers of other companies. These factors could have a material adverse effect on our business, financial condition and results of operations. We have limited insurance. We have limited director and officer insurance and commercial insurance policies. Any significant insurance claims would have a material adverse effect on our business, financial condition and results of operations. 9 FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements. Such forward-looking statements include statements regarding, among other things, (a) our expectations about product development activities, (b) our growth strategies, (c) anticipated trends in our industry, (d) our future financing plans, and (e) our anticipated needs for working capital. Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this prospectus generally. In light of these risks and uncertainties, the events anticipated in the forward-looking statements may not occur. These statements are based on current expectations and speak only as of the date of such statements. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise. The information contained in this prospectus, as well as in our SEC filings, identifies important factors that could adversely affect actual results and performance. Prospective investors are urged to carefully consider such factors. All forward-looking statements attributable to the Company are expressly qualified in their entirety by the foregoing cautionary statements. USE OF PROCEEDS The 300,000 shares of common stock to be issued upon the exercise of the Warrant granted to Sterling Group dated April 1, 2011 are exercisable at $0.50 per share. The 300,000 shares of common stock to be issued upon the exercise of the Warrant granted to Logic International Consulting Group LLC dated April 7, 2011 are exercisable at $1.00 per share. The 3,361,095 shares of common stock to be issued upon the exercise of the Warrants dated April 18. 2011 are exercisable at $0.75 per share. The 52,000 shares of common stock to be issued upon the exercise of the Warrant granted to WestMountain Asset Management, Inc. dated February 18, 2011 are exerciseable at $.001 per share.If all warrants are exercised, as expected by the Company, the Company will receive a total of $2,970,873. There are no material costs incurred beyond the costs related to this prospectus that will be incurred by the Company with respect to such exercises, so all of the proceeds will be available for use by the Company to fund its operations as described herein. We will not receive any proceeds from the sale of the common stock by the selling security holders. All proceeds from the sale of such securities offered by the selling security holders under this prospectus will be for the account of the selling security holders, as described below in the sections entitled “Selling Security Holders” and “Plan of Distribution.” With the exception of any brokerage fees and commissions which are the respective obligations of the selling security holders, we are responsible for the fees, costs and expenses of this offering which includes our legal and accounting fees, printing costs, and filing and other miscellaneous fees and expenses. SELLING SECURITY HOLDERS The following table sets forth the number of shares owned by each of the selling security holders who hold shares of our common stock covered by this prospectus, including: (i) 873,000 shares of common stockissued and 52,000 shares of common stock to be issued upon the exercise of a Warrant granted to WestMountain Asset Management, Inc. dated February 18, 2011; (ii) 400,000 shares of common stock issued to BOCO Investments LLC related to a February 28, 2011 re-issuance of WMTN common stock, 2011; (iii) 300,000 shares of common stock issued to Capital Peak Partners LLC under the exercise of a Warrant dated February 18, 2011; (iv) 1,000,000 shares of common stock issued to BOCO Investments LLC related to the conversion of Terra Mining Corp Demand Promissory Notes on February 18, 2011; (v) 100,000 shares of common stock issued to BOCO Investments LLC related to the a Subscription Agreement dated February 18, 2011;(vi)300,000 shares of common stock to be issued upon the exercise of a Warrant granted to Sterling Group dated April 1, 2011; (vii) 300,000 shares of common stock to be issued upon the exercise of a Warrant granted to Logic International Consulting Group LLC dated April 7, 2011and (viii) 3,361,095 shares of common stock to be issued upon the exercise of Warrants dated April 18. 2011. We are registering these securities in order to permit the selling security holders to dispose of the shares of common stock, or interests therein, from time to time. 10 The selling security holders may decide to sell all, some, or none of the securities listed below. See “Plan of Distribution.” We cannot provide an estimate of the number of securities that any of the selling security holders will hold in the future. For purposes of this table, beneficial ownership is determined in accordance with the rules of the SEC, and includes voting power and investment power with respect to such securities. The inclusion of any securities in the following table does not constitute an admission of beneficial ownership by the persons named below. Except as indicated in the section of this prospectus entitled “Certain Relationships and Related Party Transactions” beginning on page 29, no selling security holder has had any material relationship with us or our affiliates during the last three years. No selling security holders is a registered broker-dealer or an affiliate of a broker-dealer. The table below lists the selling security holders and other information regarding the beneficial ownership of the shares of common stock by each of the selling security holders. Column B lists the number of shares of common stock beneficially owned by each selling security holder as of December 22, 2011.Column C lists the shares of common stock covered by this prospectus that may be disposed of by each of the selling security holders. Column D lists the number of shares of common stock that will be beneficially owned by the selling security holders assuming all of the shares covered by this prospectus are sold. Column E lists the percentage of class beneficially owned based on 25,444,014 fully diluted shares of common stock outstanding on December 22, 2011.Mr. Joseph Zimlich is President and Managing Member of BOCO Investments LLC, which is a holder of more than 5% of the Company’s common stock. Securities Securities Beneficially Securities Beneficially % Beneficial Owned Prior to Being Owner After Ownership Name of Selling Shareholder (A) Offering (B) Offered (C) Offering (D) After Offering (E) Shares For Resale- WestMountain Asset Management, Inc./ Brian Klemsz - * Capital Peak Partners LLC/ Michael Lavigne (affiliate of WMTN) % BOCO Investments LLC/ Joseph Zimlich (affiliate of WMTN) % Total shares for resale % Shares Issuable Upon the Exercise of Warrants- WestMountain Asset Management, Inc./ Brian Klemsz - * Sterling Group LLC/ Bruce Dorfman - * Logic International Consulting Group LLC/ Kevin Cassidy (affiliate) % BOCO Investments LLC/ Joseph Zimlich (affiliate of WMTN) % Blackberry Mining Fund LP/ Wade Black * Wade Black * Nathan Doudney * Nathan Doudney * Don and Julie Skinner * David and Lois Beshunsky * Lester Goldstein * Justin Barney * Fabian T. Andres * Ralph Sletager * Hansen Capital LP/ George Hansen % C. Barney Investment, Ltd/ Kevin Kennedy * Rachel Pulis * YENRAB Investing Club/ Jerry D. Barney * Jerry D. Barney * 360 Holdings LLC/ Rachel Pulis % Justin Barney * Total shares issuable upon the exercise of warrants % Total % * Less than 1%. 11 PLAN OF DISTRIBUTION Each of the selling security holders named above and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on the OTCBB or any other stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The selling security holders may use any one or more of the following methods when selling shares: • Ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; • Block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; • Purchases by a broker-dealer as principal and resale by the broker-dealer for its account; • An exchange distribution in accordance with the rules of the applicable exchange; • Privately negotiated transactions; • Settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; • Broker-dealers may agree with the selling security holder to sell a specified number of such shares at a stipulated price per share; • Through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; • A combination of any such methods of sale; or • Any other method permitted pursuant to applicable law. The selling security holders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus. Broker-dealers engaged by the selling security holders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling security holders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with FINRA Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with FINRA IM-2440. In connection with the sale of the common stock or interests therein, the selling security holders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The selling security holders may also sell shares of the common stock short and deliver these securities to close out its short position, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The selling security holders may also enter into option or other transactions with broker-dealers or other financial institutions or create one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). 12 LEGAL MATTERS Monahan & Biagi, PLLC has rendered an opinion regarding the legality of the issuance of the shares of common stock being registered in this prospectus. EXPERTS The financial statements incorporated in this prospectus have been so incorporated in reliance on report of PMB Helin Donovan LLP (“PMB”), the Company’s independent registered public accounting firm, given on the authority of said firm as expert in auditing and accounting. On April 15, 2011, we dismissed Cordovano and Honeck LLPas our independent registered public accounting firm. On April 15, 2011 we, upon the Board of Director’s approval, engaged the services of PMB as the Company’s new independent registered public accounting firm to audit the Company’s consolidated financial statements as of October 31, 2011 and for the year then ended. PMB performed a review of the unaudited consolidated quarterly financial statements to be included in the Company’s quarterly reports on Form 10-Q, beginning with the quarter ending April 30, 2011, and will be performing reviews of the unaudited consolidated quarterly financial statements to be included in the Company’s quarterly reports on Form 10-Q going forward. In addition, PMB issued the report dated January 19, 2011 except for Note 3 and 11 which are dated October 11, 2011 relating to the consolidated balance sheet ofWestMountain Index Advisor, Inc. (formerly Terra Mining Corporation), for the period ended October 31, 2010 and related consolidated statement of operations, stockholders’ equity and cash flows from March 25, 2010 (inception date) through the period ended October 31, 2010. PMB has served as expert in auditing and accounting. BUSINESS WMTN is an exploration and development company that explores, acquires, and develops advanced stage properties.We have a high-grade gold system in the resource definition phase with 168,000 oz of inferred gold which in total offers potential of greater than 1,000,000 ounces. The property consists of 240 Alaska state mining claims covering approximately 130 square kilometers. All Government permits and reclamation plans for continued exploration through 2014 were renewed in 2010. We have budgeted expenditures for 2011 of approximately $3,500,000, depending on additional financing, for general and administrative expenses and exploration and development to implement the business plan as described above.For further details see “Cash Requirements” below. WMTN believes that it will have to raise substantial additional capital in order to fully implement the business plan.If economic reserves of gold and/or other minerals are proven, additional capital will be needed to actually develop and mine those reserves. As described in Item 1.01 above and discussed under “Cash Requirements” below, we must expend $9,050,000 over the next four years as our “earn in” on the TMC project to own rights to 80% of the project.Even if economic reserves are found, if we are unable to raise this capital, we will not be able to complete our earn in on this project. Our principal source of liquidity for the next several years will need to be the continued raising of capital through the issuance of equity or debt and the exercise of warrants.WMTN plan to raise funds for each step of the project and as each step is successfully completed, raise the capital for the next phase.WMTN believes this will reduce the cost of capital as compared to trying to raise all the anticipated capital at once up front.However, since WMTN’s ability to raise additional capital will be affected by many factors, most of which are not within our control (see “Risk Factors”), no assurance can be given that WMTN will in fact be able to raise the additional capital as it is needed. Our primary activity will be to proceed with the TMC project and other mining opportunities that may present themselves from time to time. We cannot guarantee that the TMC project will be successful or that any project that we embark upon will be successful. Our goal is to build our Company into a successful mineral exploration and development Company. 13 ACQUISITION OF TMC Confirmation of Close of Share Exchange Agreement with TMC On February 28, 2011, WMTN and TMC entered into a Close of Share Exchange Agreement. This Agreement confirmed the closing of the acquisition of TMC by WMTN in a stock exchange transaction whereby the shareholders and board of TMC became the majority holders of WMTN common stock and acquired operating control of the combined companies and TMC became a wholly owned subsidiary of WMTN.In connection with this acquisition of TMC by WMTN, several other definitive agreements were entered into, including the sales of unregistered securities in private transactions exempt from registration under the Securities Act of 1933. Share Exchange Agreement with TMC On February 18, 2011, WMTN entered into a Share Exchange Agreement with Gregory Schifrin, American Mining Corporation (“AMC”) and James Baughman to acquire 100% of the issued and outstanding shares of common stock of TMC in exchange for 1,500,000 shares of restricted common stock of WMTN, par value of $.001 per share. In addition, WMTN issued warrants to the TMC founder investors Gregory Schifrin and James Baughman for 300,000 and 200,000 shares of WMTN common stock, respectively. WMTN issued warrants to other TMC founder investors for 500,000 shares of common stock. The warrants expire February 17, 2014 and are exercisable at $.001 per share. WMTN agreed to file a registration statement with the SEC with regard to the shares and shares issuable upon exercise of the warrants within ninety days on a best efforts basis. On June 13, 2011, the warrants were exercised and 1,000,000 shares of WMTN common stock were issued. On February 18, 2011, WMTN entered into a Share Exchange Agreement with Mining Minerals LLC (owned 60% and 40 % by Gregory Schifrin and James Baughman, respectively) whereby WMTN acquired the claims recorded with the Alaska Department of Natural Resources, Recording Numbers 2010-000468-0 through 2010-000481-0, recorded on October 19, 2010, in exchange for a total of 5,000,000 shares of common stock of WMTN. As of February 18, 2011, the Alaska claims are owned by WMTN. On June 13, 2011, Mineral Mining LLC sold 100,000 shares to Mark Scott for $.001 per share. At closing and reflecting the above transactions with regard to the acquisition of TMC, existing WMTN shareholders and the former TMC shareholdersowned 30.3% and 69.7%, respectively, of the issued and outstanding shares of WMTN. Other Agreements Related to Acquisition of TMC On February 18, 2011, WMTN entered into a Consulting Agreement with WestMountain Asset Management, Inc. (“WASM” and “WASM Agreement”), a WMTN shareholder affiliated with BOCO Investments LLC. Under the terms of the WASM Agreement, WASM agreed to advise WMTN on the acquisition of TMC, funding of WMTN and strengthening the WMTN balance sheet during the period ending December 31, 2011. WASM received a Warrant for 925,000 shares at $.001 per share.WMTN agreed to file a registration statement with the SEC with regard to the shares issuable upon exercise of the warrant within ninety days on a best efforts basis. On August 10, 2011, WASM exercised a portion of the warrant and 866,000 shares of WMTN common stock were issued. On November 15, 2011, WASM exercised a portion of the warrant and 7,000 shares of WMTN common stock were issued. Rescission Agreement with Debenture Holders During September and October, 2010, TMC issued interest bearing non-secured Debenture Notes totaling $625,000. During November 2010, an additional Debenture Note was issued for $5,000, increasing the total to $630,000.The Debenture Notes had a term of three years and included interest of 12% per year.The outstanding principal and interest were convertible at a rate of $0.0125 per TMC share.Upon conversion the related derivative liability of $4,200 was expensed to financing fees. On February 18, 2011, TMC signed a Rescission Agreement with the holders of Debenture Notes (“Debenture Notes”).TMC rescinded the Debenture Notes by returning the $630,000 invested by the Debenture Holder, plus $30,547 of interest thereon in accordance with the terms of the Debentures Notes.Elimination of this debt was a condition to closing the acquisition of TMC by WMTN. 14 Stock Purchase Agreement with TMC On February 18, 2011, WMTN entered into a Stock Purchase Agreement with TMC related to the acquisition of Terra Gold Corporation (“TGC”), a wholly owned subsidiary of TMC. Under the terms of the Stock Purchase Agreement, WMTN acquired 100% of TGC by assuming $500,000 in debt plus accrued interest of $7,685 owed to BOCO Investments LLC (“BOCO”). POST CLOSING TRANSACTIONS In addition to the Stock Purchase and Share Exchange Agreements with TMC, Gregory Schifrin, AMC and James Baughman, WMTN entered into additional transactions to add other mineral properties and increase working capital by approximately $1,500,000 in preparation for the development of the TMC properties. The additional transactions are summarized below. Conversion of BOCO Demand Promissory Notes (“Notes”) On August 5, 2010, TMC issued a Note to BOCO totaling $100,000.The Note included interest of 15% per annum and was payable on November 3, 2011. The Note was secured by the assets of TMC. If the Note should become in default, the Notes included additional interest of 29% per annum, compounded annually, above the rate that would otherwise be in effect.As part of the consideration for the loan, TMC issued warrants to BOCO to acquire 300,000 shares of TMC common stock at an exercise price of $0.001 per share. These warrants have been forfeited. On December 22, 2010, TMC issued a Note to BOCO in the amount of $400,000.The Note bears no interest except in the event of default.The default interest rate is 29 % per annum, compounded annually.The Promissory Note is collateralized by the assets of TMC and shares of a Company affiliated with an Officer of the Company. The Promissory Note is due on March 22, 2011.As part of the consideration for this loan, TMC issued warrants to BOCO to acquire 800,000 shares of TMC common stock at an exercise price of $0.001 per share. These warrants have been forfeited. On January 12, 2011, the Company entered into a Forbearance Agreement with BOCO. Under the terms of the Forbearance Agreement, the Company and BOCO agreed to not exercise their rights under the Notes until the earlier of February 2, 2011, the dateof an event of default occurs under the Note or the date the Company fails to comply with the terms and conditions of the Forbearance Agreement. These Notes were assumed by WMTN as payment for its acquisition of TGC discussed above. On February 18, 2011, BOCO agreed to convert all $500,000 of the Notes into common stock of WMTN effective immediately following the acquisition of TMC by WMTN and agreed to cancel its warrants to acquire 1,100,000 shares of TMC common stock and agreed to waive interest of $7,685. In consideration for this conversion, warrant cancellation and interest waiver, WMTN issued 1,000,000 shares of its common stock and a warrant to acquire an additional 1,000,000 shares of WMTN common stock exercisable for $0.001 per share. On June 13, 2011, the warrant was exercised and 1,000,000 shares of WMTN common stock were issued. Amended Claims Agreement with Ben Porterfield On January 7, 2011, TMC entered into an Amended Claims Agreement with Ben Porterfield related to five mining claims known as Fish Creek 1-5 (ADL-648383 through ADL-648387). As part of this Amended Claims Agreement, Ben Porterfield consented to certain conveyances, assignments, contributions and transfers related to this above five mining claims. The Amended Claims Agreement, which incorporates the Claims Agreement dated March 22, 2005, has a term of ten years, which can be extended for an additional ten years with thirty days written notice. The Amended Claims Agreement defines terms and conditions and requires the following minimum royalties: Payment of $100,000 annually on March 22, 2012 through March 22, 2015. Payment of $125,000 annually on March 22, 2016 through the termination of the Amended Claims Agreement The Company can terminate the Amended Claims Agreement with the payment of $875,000, less $75,000 paid during the years 2006-2011. TMC paid $150,000 to Ben Porterfield and WMTN agreed to issue 500,000 shares of WMTN restricted common stock as of October 31, 2011. The common stock was recorded as Contractual Rights at $250,000 or $.50 per share. Another $50,000 is scheduled to be paid in December 2011. In addition, andMr. Porterfield is to receive 200 tons of Bens Vein materials over the next two years. The investment in the exclusive rights to the mineral properties is accounted for at cost. The failure to operate in accordance with the Amended Claims Agreement could result in the Agreement being terminated. 15 Additional Private Placements During the period starting February 18, 2011, WMTN entered into Subscription Agreements with Accredited investors (as defined in Regulation D under the Securities Action of 1933) totaling $1,139,329 net of issuance costs. WMTN agreed to issue 2,361,095 shares of restricted WMTN common stock at an average price of $0.50 and 3,361,095 warrantsto purchasecommon stock. The warrants expire February 17, 2014 and are exercisable at $0.75 per share. WMTN agreed to file a registration statement with the SEC with regard to the shares issuable upon exercise of the warrants within ninety days on a best efforts basis. The common stock shares do not have registration rights. During August-October, 2011, the Company signed Subscription Agreements with four additional Accredited investors for $525,100 and issued 190,946 shares of restricted common stock at $2.75 per share. The restricted common stock does not have registration rights. In addition, the Company issued warrants for 190,946 shares at $4.25 per share. The warrants expire by August to October, 2014 and do not have registration rights. The warrants may be called by the Company if it has registered the sale of the underlying shares with the SEC and a closing price of $4.00 or more for the Company’s common stock has been sustained for five trading days. A notice filing under Regulation D was filed with the SEC in September 2011. On November 15, 2011, the Company entered into a Note and Warrant Purchase Agreement, a Secured Convertible Promissory Note and a Warrant to Purchase Stock (“Promissory Note Documents”) with BOCO Investments, LLC (“BOCO”), an existing shareholder in the Company. Under the Promissory Note Documents, the Company issued a Secured Convertible Promissory Note (“Note”) in the principal amount of $300,000. The Note is due in six months and provides for interest at 12% payable in arrears. The Note and accrued interest are convertible into common or preferred stock at a discounted price at the discretion of BOCO. The Note is secured by a security interest in the Company’s assets to secure the Company’s performance under the Note. In addition, the Company issued a warrant to purchase 200,000 shares of common stock at $4.00. The Warrant expires November 15, 2021. There are no registration requirements. The Promissory Note Documents place certain operating restrictions on the Company. The Agreement may be terminated by BOCO under certain conditions. The Agreement also contains certain representations and warranties of the Company and BOCO, including customary investment-related representations provided by BOCO, as well as acknowledgements by BOCO that it has reviewed certain disclosures of the Company (including the periodic reports that the Company has filed with the SEC) and that the Company’s issuance of the shares has not been registered with the SEC or qualified under any state securities laws. The Company provided customary representations regarding, among other things, its organization, subsidiaries, disclosure reports, absence of certain legal or governmental proceedings, financial statements, tax matters, insurance matters, real property and other assets, and compliance with applicable laws and regulations. BOCO’s representations and warranties are qualified in their entirety (to the extent applicable) by the Company’s disclosures in the reports it files with the SEC. The Company also delivered confidential disclosure schedules qualifying certain of its representations and warranties in connection with executing and delivering the Agreement. During November and December, 2011, the Company signed Subscription Agreements with six additional Accredited investors for $179,601 and issued 65,310 shares of restricted common stock at $2.75 per share. The restricted common stock does not have registration rights. In addition, the Company issued warrants for 65,310 shares at $4.25 per share. The warrants expire by November and December, 2014 and do not have registration rights. The warrants may be called by the Company if it has registered the sale of the underlying shares with the SEC and a closing price of $4.00 or more for the Company’s common stock has been sustained for five trading days. A notice filing under Regulation D was filed with the SEC on December 13, 2011 with regard to this stock issuance. Consulting Agreements On February 18, 2011, the Company entered into a Consulting Agreement with Mark Scott (“Scott Consulting Agreement”). Under the terms of the Scott Consulting Agreement, Mr. Scott agreed to consult on the TMC reorganization and complete the filing of certain SEC filings during the period ending April 8, 2011.Mr. Scott received $12,000 in cash and 24,000 shares of the Company’s restricted common stock at an average price of $.50 per share. The terms of his appointment as CFO are to be finalized at the conclusion of the Scott Consulting Agreement. On April 11, 2011, the Board awarded Mr. Scott an additional $20,000 in cash and 40,000 shares of the Company’s restricted common stock at an average price of $.50 per share. In conjunction with an Employment Agreement dated April 9, 2011, the Board of Directors awarded Mr. Scott 236,000 shares. On February 18, 2011, WMTN entered into a Consulting Agreement with Capital Peak Partners LLC (“CPP and CPP Agreement”). Under the terms of the CPP Agreement, CPP agreed to advise WMTN on the acquisition of TMC, funding of WMTN and strengthening the WMTN balance sheet during the period ending February 17, 2012. CPP received a Warrant for 1,800,000 shares at $.001 per share (subject to terms as contained in the $0.001 Warrant Form). The warrant was valued at $0.50 per share using the Black-Scholes-Merton option valuation model. WMTN agreed to file a registration statement with the SEC with regard to the shares issuable upon exercise of the Warrant within ninety days on a best efforts basis. In addition, CPP was paid a $125,000 bonus because WMTN received $1,500,000 in funding or debt conversions. On June 13, 2011, CPP transferred 50,000 shares to Mark Scott. On June 13, 2011, the warrants were exercised and 1,750,000 and 50,000 shares of WMTN common stock were issued to CPP and Mark Scott, respectively. On August 24, 2011, the Company granted CPP under its Service Agreement a warrant for 250,000 shares at $0.50 per share and 250,000 shares at $0.75 per share. The warrants expire August 23, 2014 and do not have registration rights. The warrants may be called by the Company if it has registered the sale of the underlying shares with the SEC and a closing price of $2.00 or more for the Company’s common stock has been sustained for five trading days. The shares were valued at the measurement date at $92,446 and will be amortized over the life of the service agreement. On April 1, 2011, the Company issued a warrant for the purchase of 300,000 shares of common stock of the Company to the Sterling Fund for advisory services. The warrant was valued at $.39 per share using the Black-Scholes-Merton option valuation model. The warrant expires March 31, 2014 and is callable if registered and with five days closing trading prices of the Company’s common stock over $4.00 per share. 16 On April 7, 2011, the Company signed a Services Agreement (“Logic Agreement”) with Logic International Consulting Group LLC (“Logic”). Under the Logic Agreement, Logic agreed to provide certain advisory services to the Company. The Logic Agreement expires April 6, 2013 and can be cancelled with cause or at the end of any calendar month with ninety days written notice.The Logic Agreement automatically renews for an additional year at the end of the initial term unless either party provides 30 days written notice prior to the end of the initial term. The Logic Agreement requires a monthly payment of $40,000 after the initial monthly payment of $30,000. The Company issued Logic a Warrant dated April 7, 2011 for the purchase of 1,200,000 shares of the Company’s common stock. The Warrant price is $1.00 per share and it expires April 6, 2014. The warrant was valued at $.35 per share using the Black-Scholes-Merton option valuation model. The Warrant may be called by the Company if registered and with a closing price $4.00 or more for five trading days. On August 24, 2011, the Company granted Logic under the Logic Agreement a warrant for 700,000 shares at $1.00 per share. The warrant expires August 23, 2014 and does not have registration rights. The warrants may be called by the Company if it has registered the sale of the underlying shares with the SEC and a closing price of $4.00 or more for the Company’s common stock has been sustained for five trading days. The shares were valued at the measurement date at $246,313 and will be amortized over the life of the service agreement. Other Issuances On June 1, 2011, the Board of Directors authorized the issuance of 30,000 shares of WMTN common stock at $0.50 per share to both Gregory Schifrin and James Baughman related to a conversion of liabilities. On June 1, 2011, Accredited Members, Inc. converted $84,000 of debt into 168,000 of WMTN common stock at $0.50 per share. On August 24, 2011, the Company granted 686,000 shares of restricted common stock to officers and directors that were valued at $222,200. A notice filing under Regulation D was filed with the SEC on September 1, 2011 with regard to this stock issuance. Warrants On February 18, 2011, WMTN issued Warrants with BOCO totaling 1,000,000 shares of WMTN common stock related to the cancellation of TMC warrants discussed above. The Warrants expire February 17, 2014 and are exercisable at $.001 per share. WMTN agreed to file a registration statement with the SEC with regard to the shares issuable upon exercise of the Warrant within ninety days on a best efforts basis. On June 13, 2011, the warrant was exercised and 1,000,000 shares of WMTN common stock were issued. On February 18, 2011, WMTN entered into Warrants with accredited investors and an additional private placement related to Subscription Agreements totaling 3,361,095 of common stock (substantially in the form and with the terms ascontained in Exhibit 10.15 filed herewith (the “$0.75 Warrant Form”). The Warrants expire February 17, 2014 and are exercisable at $.75 per share. WMTN agreed to file a registration statement with the SEC with regard to the shares issuable upon exercise of the Warrants within ninety days on a best efforts basis. On November 13, 2011, the Company issued a warrant for the purchase of 92,000 shares of common stock of the Company at $4.25 per share to Hinman Au for advisory services.The warrant expires November 12, 2014 and does not have registration rights. The warrant may be called by the Company if it has registered the sale of the underlying shares with the SEC and a closing price of $4.00 or more for the Company’s common stock has been sustained for five trading days. Contingent Shares On September 15, 2010, TMC, TGC and Raven Gold Alaska, Inc. (“Raven”) signed an Exploration, Development and Mine Operating Agreement (“JV Agreement”). TMC agreed to have 250,000 shares of WMTN common stock issued to Raven no later than one year after the closing of the acquisition of TMC by WMTN and an additional 250,000 shares of WMTN common stock issued on or before each of December 31, 2011, December 31, 2012 and December 31, 2014. BOCO Secured Promissory Note On November 15, 2011, the Company entered into a Note and Warrant Purchase Agreement, a Secured Convertible Promissory Note and a Warrant to Purchase Stock (“Promissory Note Documents”) with BOCO Investments, LLC (“BOCO”), an existing shareholder in the Company. Under the Promissory Note Documents, the Company issued a Secured Convertible Promissory Note (“Note”) in the principal amount of $300,000. The Note is due in six months and provides for interest at 12% payable in arrears. The Note and accrued interest are convertible into common or preferred stock at a discounted price at the discretion of BOCO. The Note is secured by a security interest in the Company’s assets to secure the Company’s performance under the Note. In addition, the Company issued a warrant to purchase 200,000 shares of common stock at $4.00. The Warrant expires November 15, 2021. There are no registration requirements. The Promissory Note Documents place certain operating restrictions on the Company. The Agreement may be terminated by BOCO under certain conditions. The Agreement also contains certain representations and warranties of the Company and BOCO, including customary investment-related representations provided by BOCO, as well as acknowledgements by BOCO that it has reviewed certain disclosures of the Company (including the periodic reports that the Company has filed with the SEC) and that the Company’s issuance of the shares has not been registered with the SEC or qualified under any state securities laws. The Company provided customary representations regarding, among other things, its organization, subsidiaries, disclosure reports, absence of certain legal or governmental proceedings, financial statements, tax matters, insurance matters, real property and other assets, and compliance with applicable laws and regulations. BOCO’s representations and warranties are qualified in their entirety (to the extent applicable) by the Company’s disclosures in the reports it files with the SEC. The Company also delivered confidential disclosure schedules qualifying certain of its representations and warranties in connection with executing and delivering the Agreement. The WMTN ownership, at the conclusion of these transactions and including the post closing transactions summarized below, is as follows: 17 The WMTN ownership, at the conclusion of these transactions and including the post closing transactions summarized below, is as follows: WMTN Pro Forma Ownership Table December 22, 2011 Fully Close 12/22/2011 12/22/2011 Diluted Share Exchange Shares Ownership Ownership Ownership Shareholders Description Outstanding % % % Outstanding WMTN Shares prior to transactions described below Boco Investments LLC Current shares issued and outstanding % % % WestMountain Asset Management, Inc. (WASM) conversion/ warrants for advisory services etc. New issuance at $.001 per share % % % Other WMTN shareholders Current shares issued and outstanding % % % Subtotals % % % Share Exchange Agreement - TMC shares exchanged for WMTN shares American Mining Corporation New issuance at $.001 per share % % % Gregory Schifrin and James Baughman shares-AK Claim Acquisition New issuance at $.001 per share % % % TMC founder warrants( no value assigned part of share exchange) New issuance at $.001 per share % % % Gregory Schifrin and James Baughman as TMC founder shareholders New issuance at $.001 per share % % % Subtotals % % % Total at asset purchase % % % Post Share Exchange Transactions for Capitalization BOCO Investments LLC conversion of TMC Demand Promissory Notes $500,000 at $.50 per share % % BOCO Investment LLC (for additional cash subscription at closing) $50,000 at $0.50 per share % % New investment in WMTN by former TMC debt holders $630,000 at $.50 per share plus $30,547 in interest % % WMTN private placement $470,000 at $.50 per share % % Mark Scott advisory services 286,000 shares % % Ben Porterfield Extension Agreement(capitalized as JV agreement for contribution of TMC mineral rights) New issuance at $.001 per share % % Gregory Schifrin and James Baughman shares- debt conversion on 6/1/11 New issuance at $.50 per share % % Accredited Members, Inc. - debt conversion on 6/1/11 New issuance at $.50 per share % % Capital Peak Partners LLC for advisory services (merger expense valued at $0.50 per black scholes) New issuance at $.001 per share % % BOCO Investments LLC - warrants for 1 million WASM shares total New issuance at $.001 per share % % Director and management issuance on 8/24/11 New issuance at $.30 per share % % Additional pipe issuance New issuance at $2.75 per share % % Issuance to International Tower Hill Mines Ltd New issuance at $.50 per share % % Total New Issuance % % Total WMTN Shares Outstanding Transaction Close Post Share Exchange and Capitalization % % Total WMTN Shares Outstanding Transaction Close Post Share Exchange and Capitalization, Net of Warrants Warrants Warrants * New issuance at $.75 per share % Sterling Group warrant granted on 4/1/11 New issuance at $.50 per share % Logic International Consulting Group LLC granted on 4/7/11 New issuance at $1.00 per share % Capital Peak Partners LLC for advisory services granted on 8/24/11 New issuance at $.50 per share % Capital Peak Partners LLC for advisory services granted on 8/24/11 New issuance at $.75 per share % Logic International Consulting Group LLC granted on 8/24/11 New issuance at $1.00 per share % Additional warrants fron subscription agreements New issuance at $4.25 per share % BOCO Investments LLC- Convertible Debenture dated 11/15/11 New issuance at $4.00 per share % Total other % Total Fully Diluted WMTN Shares Outstanding Transaction Close Post Share Exchange and Capitalization Total at closing of transaction % Contingent Shares- International Tower Hill Mines Ltd for TGC issuance obligation 250,000 shares by 12/31/11, 12/31/12 and 12/31/13 * New subscriptions also get warrants for same number of shares purchased exerciseable at $.75 per share. 18 Exploration, Development and Mine Operating Agreement Joint Venture Agreement On September 15, 2010, TMC, TGC and Raven Gold Alaska, Inc. (“Raven”) signed an Exploration, Development and Mine Operating Agreement (“JV Agreement”). TMC agreed to have 250,000 shares of WMTN common stock issued to Raven no later than one year after the closing of the acquisition of TMC by WMTN and an additional 250,000 shares of WMTN common stock issued on or before each of December 31, 2011, December 31, 2012 and December 31, 2014, for a total of 1,000,000 shares of WMTN common stock. The $50,000 due with the signing of the Letter of Intent in February 2010 was paid September 17, 2010. TMC had incurred $223,102 of project expenses in 2010 and $377,841 in 2011 for total TMC project costs of $600,943.These amounts are included in exploration expenses. The JV Agreement has a term of twenty years, which can continue longer as long as products are produced on a continuous basis and thereafter until all materials, equipment and infrastructure are salvaged and disposed of, environmental compliance is completed and accepted and the parties have completed a final accounting. The JV Agreement defines terms and conditions where TMC and TGC earns a 51% interest with the following payments and stock issuances- Pay the following options payments- Payment of $10,000 with the signing of the Letter of Intent in February 2010 (paid September 2010). Payment of $40,000 with the signing of the JV Agreement (paid September 2010). Payment of $100,000 on or before December 31, 2011. Payment of $150,000 on or before December 31, 2012. Provide the following project funding- Payment of $1 million in project expenses on or before December 31, 2011, including $100,000 to Raven camp equipment. Payment of $2.5 million in additional project expenses on or before December 31, 2012, including $100,000 to Raven for camp equipment. Payment of $2.5 million in additional project expenses on or before December 31, 2013. Issue the following common stock, which is subject to a two year trading restriction, upon the completion of the acquisition of TMC by WMTN: Issue 250,000 shares of WMTN common stock no later than one year after the closing of the acquisition of TMC. Issue 250,000 shares of WMTN common stock on or before December 31, 2011 and December 31, 2012. TMC and TGC then can increase their interest to 80% in the project with the following payments and stock issuances- Payment of $150,000 on or before December 31, 2013. Payment of $3.05 million in additional project expenses on or before December 31, 2014. Issue 250,000 shares of WMTN common stock on or before December 31, 2014. The failure to operate in accordance with the JV Agreement could result in the Company’s ownership being reduced or the JV Agreement being terminated. All costs related to the JV Agreement have been recorded as exploration expenses.The Company has not earned its 51% interest in the joint venture and does not control the joint venture therefore, the joint venture is not consolidated. At such time as the Company earns its 51% or gains control of the joint venture, it will consolidate the operations of the joint venture. Amended Claims Agreement with Ben Porterfield On January 7, 2011, TMC entered into an Amended Claims Agreement with Ben Porterfield related to five mining claims known as Fish Creek 1-5 (ADL-648383 through ADL-648387). As part of this Amended Claims Agreement, Ben Porterfield consented to certain conveyances, assignments, contributions and transfers related to this above five mining claims. The Amended Claims Agreement, which incorporates the Claims Agreement dated March 22, 2005, has a term of ten years, which can be extended for an additional ten years with thirty days written notice. The Amended Claims Agreement defines terms and conditions and requires the following minimum royalties: Payment of $100,000 annually on March 22, 2012 through March 22, 2015. Payment of $125,000 annually on March 22, 2016 through the termination of the Amended Claims Agreement The Company can terminate the Amended Claims Agreement with the payment of $875,000, less $75,000 paid during the years 2006-2011. TMC paid $150,000 to Ben Porterfield and WMTN agreed to issue 500,000 shares of WMTN restricted common stock as of October 31, 2011. The common stock was recorded as Contractual Rights at $250,000 or $.50 per share. Another $50,000 is scheduled to be paid in December 2011. In addition, andMr. Porterfield is to receive 200 tons of Bens Vein materials over the next two years. The investment in the exclusive rights to the mineral properties is accounted for at cost. The failure to operate in accordance with the Amended Claims Agreement could result in the Agreement being terminated. 19 Summary Financial Results During the fiscal year ended October 31, 2011 and the period from inception of March 25, 2010to October 31, 2010, we had no revenues. Net loss for the year ended October 31, 2011 was $4,035,000 as compared to a net loss of $495,000 for the period from inception of March 25, 2010 to October 31, 2010. The net loss included $900,000 of non-cash expenses related to the reverse merger transaction. Reverse Stock Split Effective with the commencement of trading on October 12, 2010, the Company reverse split its Common Shares. New Common Shares were issued to shareholders in exchange for their Old Common Shares in the ratio of one New Common Share for each four Old Common Shares held, thus effecting a one-for-four reverse stock split. Fractional shares, if any, were rounded up to the next whole number. There was no change in the par value of the Common Shares. All stock amounts have been retroactively restated to reflect the reverse split. 20 Liquidity and Going Concern With the acquisition of TMC, we expect that compared to the historic expenses incurred by TMC and, subject to raising additional capital, expenditures will ramp up for exploration and development.We have budgeted expenditures for the next twelve months of approximately $3,500,000, depending on additional financing, for general and administrative expenses and exploration and development. We may choose to scale back operations to operate at break-even with a smaller level of business activity, while adjusting overhead depending on the availability of additional financing. In addition, we expect that we will need to raise additional funds if it decides to pursue more rapid expansion, the development of new or enhanced services or products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if it must respond to unanticipated events that require it to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. Our accountants have expressed doubt about our ability to continue as a going concern as a result of our history of net loss. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully execute the plans to pursue the TMC project as described in this Prospectus. The outcome of these matters cannot be predicted at this time. These consolidated financial statements do not include any adjustments to the amounts and classifications of assets and liabilities that might be necessary should the Company be unable to continue its business. Employees As of December 22, 2011 we had five full-time and part-time employees and we use employees of Minex Exploration, an Idaho partnership affiliated with our Chief Executive Officer, as contractors for exploration and development of the Alaska property. Most employees were based in Sandpoint, ID. The Chief Executive Officer is based out of the Sandpoint, ID office. The Chief Financial Officer is based out of Seattle, WA. DESCRIPTION OF PROPERTY The WMTN principal executive offices are located at 2186 S. Holly St., Suite 104, Denver, CO 80222, and its telephone number is (303) 800-0678.Our corporate office is leased monthly lease at the rate of $560 per month and expired October 31, 2011 and is being leased on a monthly basis. On April 1, 2011, we entered into a lease at 120 LakeStreet, Suite 401, Sandpoint, ID 83864.This office is leased at the net of $1,000 per month and expires March 31, 2012. The office is shared with an entity affiliated with our Chief Executive Officer. We have the option to extend the lease for one year. Other than our mining claims, leases, and other real property interests specifically related to mining, WMTN does not own real estate nor have plans to acquire any real estate. SELECTED FINANCIAL DATA The selected financial data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the related notes included elsewhere in this prospectus. We derived the financial data as of and for the year ended October 31, 2011 and the period from inception of March 25, 2010 to October 31, 2010 from our financial statements included in this prospectus. The historical results are not necessarily indicative of the results to be expected for any future period. All monetary amounts are expressed in U.S. dollars. Year Ended Year Ended 10/31/2011 (2) 10/31/2010 (1) (in thousands, except for per share data) STATEMENT OF OPERATIONS DATA: Revenue $
